t c memo united_states tax_court douglas r caton petitioner v commissioner of internal revenue respondent docket no filed date douglas r caton pro_se michael j gabor and jeffrey s luechtefeld for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner’s and federal_income_tax in the respective amounts of dollar_figure and dollar_figure plus additions to tax under sec_6651 sec_6651 and sec_6654 the issues for unless otherwise indicated all section references are to the internal continued decision are whether petitioner is liable for the deficiencies whether petitioner is liable for additions to tax under sec_6654 and sec_6651 and a and whether the court should impose a penalty on petitioner under sec_6673 findings_of_fact the facts have been deemed stipulated under rule f and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in fort meyers florida at the time the petition was filed petitioner filed income_tax returns on form sec_1040ez income_tax return for single and joint filers with no dependents for and collectively purported returns petitioner’s purported returns were zero returns in that on each return he listed zero as the amount of his wages total income adjusted gro sec_1 continued revenue code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent argues that if petitioner is not liable for an addition_to_tax under sec_6651 for fraudulent_failure_to_file a return he is liable for the fraud_penalty under sec_6663 or alternatively for the accuracy-related_penalty under sec_6662 at trial respondent made an oral motion to impose a penalty under sec_6673 income taxable_income and total_tax petitioner attached a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to each return both forms stated that petitioner did not receive wages in and however during and petitioner received dollar_figure and dollar_figure respectively for services performed for mac papers inc for each year petitioner submitted to mac papers inc a form_w-4 employee’s withholding allowance certificate on which he claimed to be exempt from income_tax_withholding consequently mac papers inc did not withhold income_tax from petitioner’s compensation_for either year respondent did not treat petitioner’s purported returns as valid returns rather pursuant to sec_6020 he prepared substitutes for returns sfrs for and on date respondent issued notices of deficiency mac papers inc has employed petitioner as a salesman since petitioner submitted similar forms w-4 to his employer since the sfrs were prepared using a filing_status of married_filing_separately because petitioner did not elect the joint filing_status on valid returns for the years in issue the record does not indicate whether any sfrs were prepared for petitioner’s wife relating to petitioner’s and tax years petitioner timely filed a petition with the court i deficiencies opinion the commissioner’s deficiency determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of demonstrating otherwise rule 292_us_435 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner in certain situations petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 and therefore he bears the burden_of_proof petitioner concedes that he received the amounts of compensation set out in the notices of deficiency however petitioner asserts using arguments that this court has long deemed frivolous that the income he received in and was not taxable_income within the meaning of the law as discussed infra p respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b additionally petitioner offers numerous arguments objecting to the continued sec_61 defines gross_income to include income from whatever source derived more specifically sec_61 includes in an individual’s gross_income any compensation_for services interest payments dividend payments and gains derived from dealings in property clearly petitioner’s compensation from mac papers inc is gross_income for federal_income_tax purposes see 348_us_426 stating that gross_income includes all accessions to wealth that are clearly realized and under the control of the taxpayer 788_f2d_1509 11th cir describing the taxpayer’s argument that his wages were not income as patently frivolous 82_tc_235 77_tc_1169 consequently we uphold respondent’s continued imposition of an income_tax in general including arguments that the income_tax is unconstitutional the income_tax is voluntary and he is not a person subject_to tax this court and others have long rejected such arguments as frivolous and without merit see 788_f2d_1509 11th cir stating argument that taxpayer is not person subject_to tax is patently frivolous and has been rejected by court numerous times turner v commissioner tcmemo_2004_251 observing that n umerous courts have held that the payment of federal income taxes is not voluntary nunn v commissioner tcmemo_2002_50 rejecting as without merit the argument that the federal_income_tax is unconstitutional determinations of deficiencies in petitioner’s income_tax for his and tax years ii additions to tax a sec_6651 we address next whether petitioner is liable for the addition_to_tax under sec_6651 for fraudulently failing to file a return although petitioner filed what purported to be tax returns for and he filled in zeros for all lines where he should have reported income and respondent treated those returns as invalid returns respondent now contends that petitioner should be liable for an addition_to_tax for each year for fraudulently failing to file a return petitioner also argues that he is not liable for the deficiencies because he had not signed the sfrs sec_6020 allows the secretary or other authorized internal revenue_officer or employee to prepare a return from his own knowledge and from such information as he can obtain through testimony or otherwise see also sec_301_6020-1 proced admin regs the regulations provide that a substitute for return is valid if it identifies the taxpayer by name and taxpayer_identification_number contains sufficient information from which to compute the taxpayer’s tax_liability and purports to be a return sec_301_6020-1 proced admin regs additionally the return must be signed by an internal revenue_officer or employee to signify that the officer_or_employee has adopted the document as a return for the taxpayer id the sfrs respondent prepared are valid under the regulations and petitioner’s signature is not required see malone v commissioner tcmemo_1998_372 finding that taxpayers failed to state claim upon which relief could be granted when they argued that sfrs not signed by taxpayers were invalid the majority of courts including this court have held that a return that contains only zeros is generally not a valid_return see 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir 604_f2d_232 3d cir 120_tc_163 for example in moore f 2d pincite the court_of_appeals for the seventh circuit noted that a tax might conceivably be calculated on the basis of the zero entries however it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code see also mosel f 2d pincite accordingly we conclude that petitioner’s purported returns for and were invalid and tantamount to failing to file returns we must therefore consider whether petitioner’s failure_to_file returns should be considered fraudulent in deciding whether a failure_to_file is fraudulent under sec_6651 we consider the same elements that are considered in imposing the addition_to_tax for fraud under former sec_6653 and present sec_6663 102_tc_632 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir 94_tc_316 the commissioner bears the burden of demonstrating fraud by clear_and_convincing evidence sec_7454 rule b the existence of fraud is a question of fact to be resolved upon consideration of the entire record 781_f2d_1566 11th cir aff’g per curiam tcmemo_1985_63 69_tc_391 to carry the burden_of_proof on the issue of fraud the commissioner must show for each year in issue that an underpayment_of_tax exists and some portion of the underpayment is due to fraud 92_tc_661 with respect to the foregoing test the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir aff’g tcmemo_1970_274 petzoldt v commissioner t c pincite the commissioner must show that the taxpayer intended to evade taxes known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes korecky v commissioner f 2d pincite 80_tc_1111 fraud is not to be imputed or presumed but rather must be established by some independent evidence of fraudulent intent 55_tc_85 53_tc_96 however fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 317_us_492 korecky v commissioner f 2d pincite rowlee v commissioner t c pincite although fraud may not be found under ‘circumstances which at most create only suspicion’ petzoldt v commissioner t c pincite quoting 184_f2d_86 10th cir remanding a memorandum opinion of this court the intent to defraud may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes believed to be owing spies u s pincite courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner’s determinations with respect to the additions to tax for fraud although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 beaver v commissioner t c pincite circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated_tax payments failure to report income over an extended period and asserting frivolous arguments and objections to the tax laws 796_f2d_303 9th cir aff’g tcmemo_1984_601 solomon v commissioner f 2d pincite2 devries v commissioner tcmemo_2011_185 these badges_of_fraud are nonexclusive miller v commissioner t c pincite the taxpayer’s background and the context of the events in question may be considered circumstantial evidence of fraud spies u s pincite plunkett v commissioner f 2d pincite the instant case involves many badges_of_fraud first petitioner failed to file valid returns for the years in issue second petitioner failed to make estimated payments for those years third petitioner asserted only frivolous tax-protester arguments at trial and on brief fourth for nine years petitioner has been filing with mac papers inc false forms w-4 on which he claimed to not be subject_to federal_income_tax or income_tax_withholding we have held that the filing of false forms w-4 based upon a taxpayer’s purported belief that he is exempt from tax is evidence of fraud see rowlee v commissioner t c pincite teeters v commissioner tcmemo_2010_244 see also 769_f2d_215 4th cir it was deceptive to file forms w-4 claiming on the basis of frivolous arguments that wages were exempt from income_tax we conclude that the record shows by clear_and_convincing evidence that petitioner understated his income and that his failure_to_file valid returns was fraudulent consequently we hold that petitioner is liable for additions to tax under sec_6651 for his and tax years b sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown as tax on a return unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect pursuant to sec_7491 respondent has the burden of production with respect to any penalty addition_to_tax or additional_amount imposed by the code see 116_tc_438 the commissioner’s burden of production requires him to introduce evidence that the tax was shown on a federal_income_tax return 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared an sfr that meets the requirements of sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner failed to make income_tax payments for the years at issue respondent introduced into evidence valid sfrs for the years at issue thereby satisfying his burden of production petitioner has presented no evidence indicating that his failures to pay were due to reasonable_cause and not willful neglect or that respondent’s determinations are otherwise incorrect we therefore hold that petitioner is liable for the additions to tax under sec_6651 for and as respondent determined c sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 wheeler v commissioner t c pincite heers v commissioner tcmemo_2007_10 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had required annual payments for and under sec_6654 see higbee v commissioner t c pincite petitioner made no payments of estimated_tax for either of the years and the record establishes that petitioner had a required_annual_payment for each of those years petitioner did not file federal_income_tax returns for tax years and thus petitioner’s required_annual_payment for each year at issue was equal to of the tax for those years and respondent has carried his burden of production with respect to the sec_6654 additions to tax for the years at issue petitioner has not argued that any of the exceptions to the sec_6654 addition_to_tax applies we therefore hold that petitioner is liable for the additions to tax under sec_6654 for and as respondent determined iii sec_6673 penalty sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted or maintained the proceeding primarily for delay petitioner was warned by the court that his arguments were frivolous and that if he continued to advance them he could be subject_to a penalty of up to dollar_figure even after receiving these warnings he continued to advance frivolous and groundless arguments at trial and in his posttrial brief we conclude that petitioner’s position was frivolous and groundless and that he instituted and maintained these proceedings primarily for delay accordingly we shall grant respondent’s motion for a penalty and require petitioner to pay a penalty of dollar_figure to the united_states pursuant to sec_6673 we also warn petitioner that we will consider imposing a larger penalty if he returns to the court and advances frivolous or groundless arguments in the future or institutes or maintains any proceeding primarily for delay to reflect the foregoing an appropriate order and decision will be entered
